Citation Nr: 1743020	
Decision Date: 09/28/17    Archive Date: 10/10/17

DOCKET NO.  12-30 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral foot disability.

2.  Entitlement to service connection for dizzy spells.

3.  Entitlement to service connection for right knee disability.

4.  Entitlement to service connection for left knee disability.

5.  Entitlement to service connection for sciatica with scoliosis of the spine.


REPRESENTATION

Appellant represented by:	N. Albert Bacharach, Jr., Attorney at Law




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served on active duty from July 1984 to December 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from     an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

In May 2017, the Veteran testified at a hearing held at the RO before the undersigned Veterans Law Judge.  A transcript of the hearing is in the record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking service connection for dizzy spells, bilateral foot, bilateral knee, and spine disabilities.  While further delay is regrettable, additional development is needed in this case. 

The Veteran's complete service treatment records are not currently in her electronic claims file.  Under these circumstances, VA has a heightened duty to assist her in developing her claims.  Washington v. Nicholson, 19 Vet. App. 362, 369-70 (2005).  

At the hearing before the Board, the Veteran's representative indicated that the Veteran's service treatment records were originally shipped to the RO in Roanoke, Virginia, and that a search for these missing records should be conducted at that location.  Given this allegation, along with the passage of time since the original request for records to the National Personnel Records Center (NPRC) was made, the AOJ must attempt to locate the Veteran's service treatment records, as well has her service personnel file.  This search should include requests to both the RO in Roanoke, Virginia, and the NPRC in St. Louis, Missouri.

A review of the Veteran's claims file revealed several potential sources of post service private treatment records which have not been requested or obtained.     When VA is put on notice of the existence of private medical records, VA must attempt to obtain those records before proceeding with the appeal.  See 38 C.F.R.      § 3.159(c)(1); See Lind v. Principi, 3 Vet. App. 493, 494 (1992); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  At her hearing before the Board, the Veteran reported receiving post service treatment both as a military dependent and as a civilian for her knees, feet, and back.  She also reported receiving treatment for dizziness at a civilian hospital in Germany.  In an October 2012 statement, the Veteran indicated that she had requests pending for her post service treatment records, and also had a pending appointment with a civilian physician.  None of these additional records, or a negative reply concerning the same, are found in the Veteran's claims file.  Accordingly, the AOJ, with the assistance of the Veteran, should attempt to obtain these pertinent records.

In August 2012, the Veteran underwent a VA examination for headaches.  The examination report noted the Veteran's history of dizziness and headaches since     an in-service head injury in March 1989.  The examination report concluded with      a diagnosis of headaches, unspecified.  The Veteran's available service treatment records reveal that she was treated for syncopal vasovagal and closed head injury     in March and April 1989, including being hospitalized for a seven day period.  Under these circumstances, the AOJ must obtain a supplemental medical opinion addressing whether the Veteran's current headaches, unspecified, are related to her military service.

Accordingly, the case is remanded for the following action:

1.  Request all service personnel and service treatment records relating to the Veteran's military service, including requests to the NPRC or other appropriate repository, and the VA Regional Office in Roanoke, Virginia.  All requests should be documented in the claims file.  If the requested records are not available, the claims file should be annotated to reflect such and the Veteran notified of such. 

2.  Ask the Veteran to provide the names and addresses   of all medical care providers who have treated her for dizzy spells, headaches, knees, feet, and spine disabilities, since her discharge from the service.  This should include any treatment received as a military dependent and a civilian, and include treatment received in Germany      and Jacksonville, Florida.  After securing any necessary releases, the AOJ should request any relevant records identified.  Updated VA treatment records should also be obtained.  If any requested records are unavailable, the Veteran should be notified of such.

3.  Thereafter, obtain an addendum medical opinion addressing whether the Veteran's current headaches, unspecified, are related to her military service. If a new examination is deemed necessary to respond to the questions presented, one should be scheduled. 


Following review of the electronic claims file, the examiner should provide an opinion as to whether 
it is at least as likely as not (a probability of 50        percent of greater) that the Veteran's current    headaches, unspecified, arose in service or are    otherwise etiologically related to the Veteran's     military service, including her in-service treatment         for syncopal vasovagal and closed head injury                in March and April 1989.  A rationale for all            opinions should be provided.  

4.  After completing the above actions and any other deemed necessary, the claims must be readjudicated.       If any claim remains denied, a supplemental statement    of the case must be provided to the Veteran and her representative.  After the Veteran and her representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




